Citation Nr: 0704989	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  96-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected excision os 
secundium right calcaneus and sesamoid bone from IPJ of the 
right great toe, with post-operative residuals of Tailor's 
bunion of the right fifth toe.

2. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 following right foot surgery 
on October 5, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
February 1984 to April 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision by the RO 
which, in part, granted additional disability of the right 
great toe, but continued the noncompensable evaluation 
assigned the right foot disability, and denied entitlement to 
a temporary total rating under 38 C.F.R. § 4.30 following 
surgery on October 5, 1995.  A personal hearing at the RO was 
held in December 1996.  The Board remanded the appeal to the 
RO for additional development in July 1997.

By rating action in September 2001, the RO granted additional 
disability of the right foot (residuals of Tailor's bunion of 
the right 5th toe) and assigned an increased rating to 10 
percent, effective from May 21, 1996, the date of claim.  The 
veteran disagreed with the evaluation assigned and perfected 
a timely appeal.

The Board remanded the appeal to the RO in March 2003 and 
August 2005.  A hearing before the undersigned member of the 
Board in Washington, DC was held in September 2003.  A July 
2005 rating decision denied to reopen the veteran's claim for 
service connection for neck strain.  The veteran apparently 
again raised a reopened claim for service connection for a 
neck disability in an August 2006 statement.  In a January 
2006 statement she requested a Board hearing for her back.  
The Board refers these matters to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  During the time period covered by the appeal, the 
veteran's service-connected excision os secundium right 
calcaneus and sesamoid bone from IPJ of the right great toe, 
with post-operative residuals of Tailor's bunion of the right 
fifth toe, has been manifested by no more than moderate 
disability.  

2.  The veteran underwent surgery on her right 5th toe on 
October 5, 1995, which was prior to the grant of service 
connection for her right fifth toe with an effective date of 
May 21, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment in excess of 10 percent 
for the veteran's service-connected excision os secundium 
right calcaneus and sesamoid bone from IPJ of the right great 
toe, with post-operative residuals of Tailor's bunion of the 
right fifth toe, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5284 (2006).  

2.  The criteria for a temporary total disability evaluation 
for a period of convalescence for right foot surgery have not 
been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the September 2005 and December 2005 VCAA 
letters have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the September 2005 and December 2005 VCAA letters, the RO 
informed the appellant of the applicable laws and 
regulations regarding these claims, the evidence needed to 
substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate her claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
Board hearing in September 2003.  Neither the appellant nor 
her representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the August 2006 supplemental statement of the case, the 
appellant was provided with notice of what type of 
information and evidence was needed to establish disability 
ratings and effective dates.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

Increased Rating 

The present appeal involves the veteran's claim that the 
severity of her service-connected right foot disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected right foot disorder has been 
rated by the RO under the provisions of Diagnostic Code 5284.  
As for applicable rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 provides for a 10 percent rating for 
moderate foot disability; a 20 percent rating for moderately 
severe foot disability; and a 30 percent rating for severe 
foot disability.  With actual loss of use of the foot, a 
maximum 40 percent rating is assigned.  

The medical evidence shows that on October 5, 1995 the 
veteran underwent surgery for her right foot, which included 
an osteotomy of the fifth metatarsal and partial 
phalangectomy of the fifth toe.  Intraoperative findings 
reported that the veteran dislocated her fifth 
matatarsophalangeal joint leading to varus rotation of the 
fifth toe that caused severe compression that subsequently 
left the formation of an ulcerated area at the base of the 
fifth toe.  In April 2002 the veteran again underwent surgery 
on her right foot, which consisted of an exostectomy and 
hammertoe surgery on the 5th toe.  The file contains 
treatment records for the veteran's right foot disorder, to 
include post surgery records.  

The claims folder includes 3 VA examinations of the veteran's 
right foot.  During the veteran's March 1998 VA examination, 
she complained of cramps and pain on weight bearing and 
standing.  The diagnoses were degenerative joint disease of 
the first metatarsophlangeal (MTP), metartarsalgia, planter 
fasciitis, and planter keratosis.  In a September 1999 
addendum the examiner noted that the veteran no longer had 
any pain or disability from the 5th toe, however the plantar 
aspect was painful to palpation and painful on ambulation and 
standing.  The veteran had severe pain in the first MTP of 
her right foot.  The veteran also had severe pain in the 
subtalar joint of her right foot.  Her right foot had pain on 
inversion and eversion but there was no significant 
limitation of motion.  

An August 2002 VA examination reported that x-rays of the 
right foot showed mild degenerative changes.  Physical 
examination revealed callosities on the right foot, big toe.  
The veteran used orthotics, she had painful motion and 
tenderness.  There was mild hallux valgus, she had limited 
function of standing due to pain.  

The veteran's final VA examination of record was in January 
2006.  The claims folder was reviewed in conjunction with the 
examination.  The veteran complained of calluses and a 
painful Tailor's bunion when wearing shoes.  She specifically 
reported right foot tenderness, stiffness, fatigability, 
weakness and pain primarily while standing and walking.  
Physical examination revealed moderate abnormal motion, 
fatigability, painful motion, tenderness and weakness.  
Evaluation of the right foot found hammertoes, pes cavus, 
mild plantar fascia, mild varus deformity and moderate 
tenderness.  Range of motion of the 1st MTP joint was normal, 
if painful it began at 10 degrees and ended at 20 degrees.  
Painful range of motion against strong resistance began at 0 
degrees and ended at 10 degrees.  Range of motion of the 
subtalar joints was not normal.  There was pain, fatigue, 
lack of endurance, weakness with pain resulting in additional 
loss of motion in pronation.  The examiner noted that 
subtalar joint range of motion was restricted secondary to 
accessory bone excisions from calcaneus.  The first diagnosis 
was painful plantar calluses.  The disability's impact on 
occupation activities was listed as decreased mobility, 
problems lifting and carrying, weakness and fatigue.  The 
examiner noted that daily activities such as chores, 
shopping, recreation, traveling and driving were affected in 
moderate ways, while exercise was severely affected and 
sports were prevented.  The second pertinent diagnosis was 
Tailor's bunion which also impacted occupational activities.  
Daily activities including chores, shopping, recreation, 
exercise and traveling were affected in moderate ways, while 
sports were severely affected.  The third diagnosis was 
restriction of subtalar joint motion post surgery on 
calcaneus with significant occupational effects.  Chores, 
shopping, recreation, and traveling were affected in moderate 
ways, while exercise was severely affected and sports were 
prevented.  Accompanying x-rays showed no fracture or 
dislocation.  There was deformity of the right little toe.  
Joint spaces were reasonably well maintained.  

The veteran reports and the evidence reflects multiple 
surgeries, however the medical records do not demonstrate 
that the veteran is entitled to the next higher rating of 20 
percent as the evidence has not established that her right 
foot disorder is moderately severe.  The veteran has 
complained of extensive pain and VA examinations reflected 
various abnormalities and limited ranges of motion of the 
right foot.  Nevertheless, the examiner during the most 
recent VA examination in January 2006 opined that the 
veteran's right foot disorder affected her daily activities 
in a primarily moderate way.  Her right foot disability only 
severely limited her ability to exercise and participate in 
sports.  The Board finds this opinion probative as it was 
rendered by a competent medical doctor who reviewed the 
claims folder and thoroughly evaluated the veteran.  The 
other medical evidence of record does not contradict these 
findings.  

The January 2006 VA examiner also indicated that the 
veteran's service-connected right foot disorder affected her 
occupational activities.  The potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In a 
September 2002 statement, the veteran indicated possible 
sedentary employment.  The veteran apparently has been in a 
vocational rehabilitation program.  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Entitlement to a temporary total rating based on 
convalescence 

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

The veteran's October 1995 surgery involved her right fifth 
toe.  At that time service connection was not in effect for 
her right fifth toe.  Only afterwards, in September 2001, did 
the RO grant additional disability for the veteran's right 
5th toe and assigned an evaluation of 10 percent and an 
effective date of May 21, 1996.  Hence, the veteran is not 
entitled to a temporary total rating based on convalescence 
from October 5, 1995.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


